

SECURED PROMISSORY NOTE


US$75,000.00
September 7, 2011

 
FOR VALUE RECEIVED, the undersigned, Innolog Holdings Corporation, a Nevada
Corporation, and Innovative Logistics Techniques, Inc., a Virginia corporation
(“Innolog”), with principal executive offices are located at 4000 Legato Road,
Suite 830, Fairfax, Virginia 22033, telephone number is (703) 766-1412, fax
number is (703) 766-1425 and five additional offices located in Washington D.C.,
Tennessee and Florida (together, the “Maker”), promises to pay to Melvin D.
Booth, (the “Payee”), of 8318 Woodlea Mill Rd, McLean, VA 22102 or at such place
as the Payee may later designate in writing, in lawful money of the United
States, the principal sum of seventy-five thousand United States dollars
($75,000.00) (the “Principal Amount” as further defined herein) in accordance
with this secured promissory note (the “Note”) under the terms set forth herein.
This Note replaces and supersedes any and all other loans, notes or other
obligations of or made by the Maker or any of its affiliates to the Payee.


 
1.
Principal Amount:

 
The Principal Amount is seventy-five thousand dollars ($75,000) ((“Principal
Amount”).
 
 
2.
Maturity Date/Pre-payment:

 
The maturity date (“Maturity Date”) is ten business days from the receipt of the
Principal Amount.  The Maker shall have the right to prepay at any time and from
time to time, in advance of the respective Maturity Date, without premium or
penalty (but the entire Fee shall be due and payable), all or part of the then
outstanding Principal Amount and other amounts due and owing.  Each payment
shall be applied first to the principal balance due.  The Maturity Date may be
extended with the approval of all parties.
 
 
3.
Rate of Interest/Fee:

 
Maker shall pay to Payee a flat fee (“Fee”) of Seven Thousand Five Hundred
dollars ($7,500), due and payable on the Maturity Date, which Fee shall be
deemed earned at the time of the initial funding of the loan.
 
 
4.
Additional Compensation:

 
Maker shall issue to Payee or Payee’s designee 75,000 Warrants, convertible into
common stock of Innolog Holdings Corporation, a Nevada corporation, at an
exercise price of $0.06 per share for five years from the date hereof, with such
other terms that are substantially the same as other similar warrants.
 
 
5.
Late Fee/ No right to Extend:

 
If this Note is not paid in full within three (3) business days of the Maturity
Date, a late fee (“Late Fee”) of ten percent (10%) of the amount outstanding
hereunder shall be due and owing, in which case, Maker shall have an additional
thirty (30) days in which to pay the total amount owed (Principal Amount, Fee,
Late Fee and any collection costs).
 
 
- 1 -

--------------------------------------------------------------------------------

 
 
 
6.
Security Interest

 
Maker shall grant to Payee a security interest in specific accounts receivable
of Maker or Innolog as listed below:
 

  N0017-08- C-20423       3018  
ODCSLOG
ARMY
8/31/11
  $ 45,584.23  

 
and the proceeds therefrom (the “Collateral”).  Maker shall execute and promptly
deliver such documents and instruments as Payee may request from time to time to
secure, evidence and perfect Payee's security interest and relative priority in
the Collateral.
 
 
7.
Events of Default

 
The following shall constitute Events of Default hereunder:
 
(a)           If Maker defaults in the payment of any amount due on this Note
when due; and
 
(b)           If Maker shall (i) make a general assignment for the benefit of
creditors, or (ii) apply for or consent to the appointment of a receiver,
trustee or liquidator for itself or all or a substantial part of its assets, or
(iii) be adjudicated a bankrupt or insolvent, or (iv) file a voluntary petition
in bankruptcy or file a petition or an answer seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether Federal or state) relating to relief of debtors, or admit (by answer,
by default or otherwise) the material allegations of a petition filed against it
in any bankruptcy, reorganization, insolvency or other proceeding (whether
Federal or state) relating to relief of debtors, or (v) suffer or permit to
continue unstayed and in effect for sixty (60) consecutive days any judgment,
decree or order entered by a court of competent jurisdiction, that approves an
involuntary petition seeking reorganization of Maker, or appoints, pursuant to
such a petition, a receiver, trustee or liquidator for it or all or a
substantial part of its assets.
 
8.    Remedies
 
(a)           Upon the happening of an Event of Default, Payee may, in Payee's
sole and absolute discretion and without notice or demand to Maker, declare the
entire amount of principal and interest thereon remaining outstanding hereunder
immediately due and payable, whereupon, the same shall forthwith become and be
due and payable without any presentment, demand or notice of any kind, all of
which are expressly waived by Maker.
 
(b)           If an Event of Default shall occur, the Maker shall pay the Payee,
on demand by the Payee, all reasonable costs and expenses incurred by the Payee
in connection with the collection and enforcement of this Note, including
attorneys fees.
 
(c)           Upon an event of default, all amounts outstanding shall bear
interest at the default interest rate of eighteen percent 18% per annum until
paid in full, which shall be in addition to any Late Fees owed.
 
9.  Miscellaneous
 
(a)           This Note shall be deemed to be made and entered into under the
laws of the Commonwealth of Virginia and for all purposes shall be construed and
enforced in accordance with the laws of the Commonwealth of Virginia, but not
with respect to the law of conflicts.
 
(b)           This Note shall be binding upon Maker and Maker's successors and
assigns and shall inure to the benefit of Payee and Payee's successors and
assigns; and each reference herein to Maker or to Payee shall, except where the
context shall otherwise require, be deemed to include its respective successors
and assigns.  Notwithstanding the foregoing, Maker shall not have any right to
assign his obligations hereunder without Payee's prior written consent and Payee
may not assign its interests hereunder without Maker’s prior written consent.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
(c)           Any failure by Payee to exercise any right or remedy hereunder
shall not constitute a waiver of the right to exercise the same or any other
right or remedy at any subsequent time, and no single or partial exercise of any
right or remedy shall preclude other or further exercise of the same or any
other right or remedy.
 
(d)           None of the terms and provisions hereof may be waived, altered,
modified, or amended except by an agreement in writing signed by Maker and
Payee.


CONFESSION OF JUDGMENT


In the event Innolog Holdings Corporation or Innovative Logistics Techniques,
Inc. (together “Debtor”) default(s) hereunder, Debtor and Guarantor authorizes
any attorney admitted to practice before any court of record in the United
States to appear on Debtor’s behalf in any court having jurisdiction in one or
more proceedings, or before any clerk or other court official, and to
CONFESS  JUDGMENT AGAINST DEBTOR, WITHOUT PRIOR NOTICE OR OPPORTUNITY FOR  PRIOR
HEARING, in your favor for the unpaid balance due under this Agreement,
including interest and all fees specified herein, court costs, expenses and
reasonable attorney’s fees of up to 20 percent of the total amount then due
under this Agreement, less credit for payments made.  Debtor waives the benefit
of every law, ordinance, or rule of court that gives Debtor any right or
privilege of exemption, summons and other process, that lawfully may be waived;
all heirs and rights of appeal, homestead rights, stay of execution or stay of
supplementary proceedings, or other relief from the enforcement or immediate
enforcement of a judgment or related proceedings on a judgment.  The authority
and power to appear for and enter judgment against Debtor will not be exhausted
by one or more exercises, or by any imperfect exercise, and will not be
extinguished by any judgment entered; such authority and power may be exercised
one or more times, from time to time, in the same or different jurisdictions, as
often as you deem necessary or advisable.


Such confession of judgment may be made in the clerk’s office of the circuit
court in the Commonwealth of Virginia, located at Fairfax, Virginia.
 
Furthermore, Maker and Guarantor acknowledge the Holder’s right, subject to the
rights of any other creditors, to pursue the security and the accounts
receivable securing this debt and the Confessed Judgment.  Debtor hereby
expressly waives the benefit of any homestead exemption as to this debt and
waives demand, protest, notice of presentment, notice of protest, and notice of
non-payment and dishonor of this note.  Debtor agrees this confessed judgment
note is provided not in payment of, but as additional security for and evidence
of obligations due to the Holder under the Note.
 
 
- 3 -

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, intending to be legally bound, Maker has caused this Secured
Promissory Note to be executed as of the day and year first above written by its
duly authorized and empowered officer or representative.


Innolog Holdings Corporation
     
By:
   
William P. Danielczyk, Chairman
     
Innovative Logistics, Techniques, Inc.
     
By:
   
William P. Danielczyk, Executive Chairman
 



ACKNOWLEDGED BY GUARANTORS
 
As of the Date Written Above
         
Verle Hammond
         
William P. Danielczyk
 

 
 
- 4 -

--------------------------------------------------------------------------------

 